Citation Nr: 0932954	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-13 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable initial disability rating for 
service-connected bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1964 to September 1968.  Service in the 
Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

Procedural history

In March 2005, the RO received the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The August 2005 rating decision granted the Veteran's claim 
and assigned a noncompensable disability rating.  The Veteran 
disagreed with the assigned rating and perfected his appeal 
by filing a timely substantive appeal [VA Form 9] in April 
2007.

In April 2009, the Veteran presented sworn testimony during a 
personal hearing in Denver, Colorado which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.  

At the April 2009 hearing, the Veteran submitted additional 
evidence directly to the Board.  At that time, the Veteran 
also submitted a written waiver of local consideration of 
this evidence.  This waiver is contained in the Veteran's 
claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2008). 

Issues not on appeal

In the March 2005 rating decision, the RO also granted 
service connection for tinnitus.  A 10 percent disability 
rating was assigned.  The Veteran expressly disagreed with 
the assigned rating.  However, at the April 2009 Board 
hearing, the Veteran expressed his intent to withdraw his 
appeal as to tinnitus.  He also submitted a signed statement 
to that effect in April 2009.  [As was discussed at the 
hearing, 10 percent is the maximum rating available for 
tinnitus.]  

Accordingly, the issue of an increased initial disability 
rating for tinnitus is no longer in appellate status and will 
be discussed no further herein.  See 38 C.F.R. § 20.204 
(2008).

In April 2007, the Veteran filed a claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
A February 2008 rating decision granted the Veteran's claim 
and assigned a 10 percent disability rating, effective April 
26, 2007.  As evidenced by the claims file, the Veteran has 
not expressed disagreement with that decision.  


FINDINGS OF FACT

1.  Prior to April 17, 2009, the medical evidence of record 
shows that the Veteran's service-connected bilateral hearing 
loss was manifested by no more than level I impairment in the 
right ear and level IV impairment in the left ear.  

2.  Beginning April 17, 2009, the medical evidence of record 
shows that the Veteran's bilateral hearing loss was 
manifested by no more than level IV hearing impairment in the 
right ear and level IV hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected bilateral hearing loss were not met prior 
to April 17, 2009.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.85, Diagnostic Code 6100, 
4.86 (2008); Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The criteria for a 10 percent disability rating for 
service-connected bilateral hearing loss have been met 
effective April 17, 2009.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.85, Diagnostic Code 6100, 
4.86 (2008); Fenderson v. West, 12 Vet. App. 119 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a compensable initial disability rating for 
his service-connected bilateral hearing loss.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated April 2005, in conjunction with his then 
pending, and later granted, claim of entitlement to service 
connection.  Although the aforementioned VCAA letter did not 
specifically include any information pertaining to the 
evidence necessary to substantiate a claim  for a higher 
rating, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.  

The RO generally informed the Veteran of VA's duty to assist 
him in the development of his claim in the April 2005 letter.  
Specifically, the letter stated that VA would assist the 
Veteran in obtaining relevant records from any Federal 
agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The letter also indicated that a VA 
examination would be scheduled if necessary to make a 
decision as to the Veteran's claim.

The April 2005 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested, "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board recognizes that the Veteran was not provided 
Dingess notice.  However, element (1), veteran status, is not 
at issue.  Moreover, elements (2) and (3) are not at issue as 
to this claim, because service connection has already been 
granted for the disability on appeal.  Once service 
connection is granted, the notice requirements of 38 U.S.C.A. 
§ 5103(a) are satisfied; no further notice is needed should 
the Veteran appeal some aspect of the initial grant of 
service connection.  See Dingess, 19 Vet. App. at 490.  
Concerning element (4), a VCAA letter dated June 2008 
detailed the evidence considered in determining a disability 
rating, including, nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  The letter also 
advised the Veteran as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, statements 
from employers as to job performance and time lost due to 
service-connected disabilities, and witness statements.

With respect to effective date, the Board recognizes that the 
June 2008 letter did not notify the Veteran of the  
considerations in determining an effective date.  
However, the Veteran has demonstrated knowledge as to the 
assignment of an effective date by virtue of his April 2009 
hearing testimony. Specifically, the Veteran discussed his 
onset of bilateral hearing loss his military service and its 
worsening in recent years.  See the April 2009 Board hearing 
transcript, pg. 9.  
Crucially, the Veteran submitted a report of an April 2009 
private audiological evaluation which as will be discussed 
below provides a basis for an increased rating as of that 
date.  

The record does not demonstrate, nor does the Veteran 
suggest, that there is any outstanding evidence pertaining to 
this claim.   Moreover, neither the Veteran nor his 
representative has alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection:  "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

The June 2008 VCAA letter notified the Veteran of the Court's 
decision in Vazquez-Flores.  In any event, relying on the 
informal guidance from the VA Office of the General Counsel 
and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; 
June 2, 2008), the Board finds that the Vazquez-Flores 
decision does not apply to the present case.  According to VA 
Office of General Counsel, because this matter concerns an 
appeal from an initial rating decision VCAA notice 
obligations are fully satisfied once service connection has 
been granted.  Any further notice and assistance requirements 
are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process, upon the filing of a timely NOD 
with respect to the initial rating or effective date assigned 
following the grant of service connection.  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The pertinent evidence of record includes 
the Veteran's statements, service records, as well as, VA and 
private treatment records.  

Additionally, as will be discussed in detail below, the 
Veteran was afforded a VA examination in July 2005.  The VA 
examination reports reflect that the examiner interviewed and 
examined the Veteran, documented his current medical 
conditions, reviewed pertinent medical research, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA examination report was adequate for schedular evaluation 
purposes.  See 38 C.F.R. § 4.2 (2008); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  

The Board recognizes that the July 2005 VA examination failed 
to comply with the Court's holding in Martinak v. Nicholson, 
21 Vet. App. 447, 453-4 (2007).  However, a remand is not 
warranted because the Veteran has provided numerous 
statements as well as hearing testimony concerning the 
effects that the service-connected bilateral hearing loss has 
on his daily life.

The Board observes that all due process concerns have been 
satisfied.  
See 
38 C.F.R. § 3.103 (2008).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He has retained the services of a representative 
and, as indicated above, testified at a personal hearing 
before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Specific rating criteria - hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2008).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometric test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometric test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2008).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the Veteran's Notice of Disagreement 
(NOD) as to his initially assigned disability rating for his 
service-connected bilateral hearing loss was received in 
March 2007, after the amended regulations became effective.  
Thus, the Veteran's claim will be evaluated in accordance 
with the amended regulations only.  See VAOPGCPREC 3-2000 
(2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's hearing loss is currently rated under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2008) [hearing impairment].  
Diagnostic Code 6100 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the disability at issue [hearing loss].  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6100.



Schedular criteria

The Veteran seeks a compensable initial disability rating for 
his bilateral hearing loss, which is currently evaluated as 
noncompensably disabling under 38 C.F.R. 
§ 4.86(a) (2008).  

As was explained in the law and regulations section above, 
the resolution of this issue involves determining the level 
of hearing acuity in each ear.  

The Veteran recently submitted audiometric test results dated 
April 2009, which demonstrate the following puretone 
thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
70
90
56.25
LEFT
15
60
75
90
60

Speech discrimination scores at that time were 76 percent in 
the right ear and 72 percent in the left ear.

The April 2007 audiometric testing yields a numerical 
designation of IV in the right ear (50-57 percent average 
puretone decibel hearing loss, with between 76-82 percent 
speech discrimination) and a numerical designation of V for 
the left ear (58-65 percent average puretone threshold, with 
between 68-74 percent speech discrimination).  Entering the 
category designations into Table VII, a disability percentage 
evaluation of ten percent is for assignment under Diagnostic 
Code 6100.

The RO assigned the initial noncompensable disability rating 
based upon a July 2005 VA audiological evaluation and a June 
2006 private audiological evaluation, which each demonstrated 
that the Veteran did not meet the requisite criteria for a 
compensable rating under Diagnostic Code 6100.  However, as 
indicated above, the April 2009 audiological evaluation 
demonstrates that the Veteran currently meets the criteria 
for a 10 percent disability rating.  The previous 
examinations will be discussed in connection with Fenderson, 
below.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2008) [exceptional patterns of hearing impairment].  
However, the Veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
Veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70 dB or more at 2000 Hz, as would be required 
for application of Table IVA under 38 C.F.R. § 4.86(b).  
The Veteran also does not meet the criteria for 38 C.F.R. § 
4.86(a).  Each of the four specified frequencies is not 55 dB 
or more in either ear.  

The Board has considered the Veteran's entitlement to a 
disability rating in excess of 10 percent.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  However, as indicated above, the medical 
evidence of record does not support a higher rating.  With 
respect to the assignment of an increased disability rating, 
the question that must be answered is whether the schedular 
criteria have been met.  These criteria are specific and, as 
explained above, the Veteran's hearing loss is not of 
sufficient severity to warrant a disability rating in excess 
of 10 percent.  See Lendenmann, 3 Vet. App. at 349.

Accordingly, for reasons stated above, the Board finds that 
the Veteran is entitled to a 10 percent rating for his 
service-connected bilateral hearing loss.

Fenderson considerations

In Fenderson v. West, supra, the Court discussed the concept 
of the "staging" of ratings, finding that, in cases where 
(as here) an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  

In this matter, the Veteran's bilateral hearing loss was 
service connected effective March 31, 2005, the date of his 
claim.  Accordingly, the time period under consideration is 
from March 31, 2005 to the present.  

As indicated below, audiometric testing conducted on April 
17, 2009 showed that the Veteran's hearing loss 
symptomatology met the criteria for an increased disability 
rating of 10 percent.  There is no medical evidence of record 
which indicates that the Veteran's hearing loss was severe 
enough to warrant a compensable disability rating prior to 
that date.  

The only medical evidence of record prior to April 2009, 
which pertained to the Veteran's hearing loss disability were 
audiological evaluations conducted in July 2005 and June 
2006.

The VA audiological evaluation conducted in July 2005 
revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
60
75
41
LEFT
20
60
80
80
60

Speech discrimination scores at that time were 96 percent in 
both ears.  

This examination yielded a numerical designation of I in the 
right ear (0-41 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination) 
and a numerical designation of II for the left ear (58-65 
percent average puretone threshold, with between 92 and 100 
percent speech discrimination).  Entering the category 
designations into Table VII, a disability percentage 
evaluation of zero percent is warranted under Diagnostic Code 
6100.

A private audiological evaluation conducted in June 2006 
demonstrated that although the Veteran's hearing was 
worsening, it did not warrant a compensable disability rating 
under the Diagnostic Code.  Specifically, audiometric testing 
conducted at that time showed the following results:





HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
60
80
46.25
LEFT
15
60
80
80
58.75

Speech discrimination scores at that time were 92 percent in 
the right ear and 76 percent in the left ear.

This examination yielded a numerical designation of I in the 
right ear (42-49 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination) 
and a numerical designation of IV for the left ear (58-65 
percent average puretone threshold, with between 92 and 100 
percent speech discrimination).  Entering the category 
designations into Table VII, a disability percentage 
evaluation of zero percent is warranted under Diagnostic Code 
6100.  

Neither examination contained findings which allow for 
application of 38 C.F.R. 
§ 4.86.

Accordingly, the medical evidence of record demonstrates that 
the Veteran's hearing loss symptomatology was not severe 
enough to warrant a compensable disability rating prior to 
April 17, 2009.  

The Board does not doubt that the Veteran experienced hearing 
loss before April 17, 2009.  Indeed, the presence of hearing 
loss is a prerequisite for service connection.  See 38 C.F.R. 
§ 3.385 (2008).  However, as indicated above, the question 
that must be answered is whether the schedular criteria have 
been met.  These criteria are specific and the Veteran's 
hearing loss was not of sufficient severity to warrant an 
increased rating prior to April 17, 2009.  See Lendenmann, 
supra.



Moreover, the record on appeal demonstrates that the Veteran 
is also service-connected for tinnitus and that a 10 percent 
rating has been assigned for that disability.  The Veteran is 
not competent to distinguish between problems caused by the 
hearing loss and those caused by the tinnitus.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the Board finds that the 10 percent disability 
rating should be assigned from April 17, 2009 and no earlier, 
as it was on that date that it was factually ascertainable 
that an increase in disability occurred.  See 38 C.F.R. § 
3.400(o) (2008).

Extraschedular criteria

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See VAOPGCPREC 6-96.  The 
RO appears to have considered the Veteran's claim under 
C.F.R. § 3.321(b)(1) because that regulation was included in 
the March 2007 Statement of the Case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Court in Martinak v. Nicholson, 21 Vet. App. 447 (2007) 
held that a VA audiologist must fully describe the functional 
effects caused by a hearing disability in the final report of 
the examination to facilitate determinations regarding 
extraschedular consideration.  The Court noted that unlike 
the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) 
does not rely exclusively on objective test results to 
determine whether an extraschedular rating is warranted.  See 
Martinak, 21 Vet. App. at 455.

Although the July 2005 VA examiner did not specifically 
address the functional effects caused by the Veteran's 
bilateral hearing loss, the Board finds that no prejudice 
results to the Veteran.  Crucially, other evidence of record, 
specifically the Veteran's April 2009 Board hearing 
transcript, adequately addresses this matter.  Therefore, 
while the July 2005 VA examination is defective under 
Martinak, the Board finds that the evidence of record is 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. 
§ 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the Veteran nor his representative.  

The record does not show that the Veteran has required 
frequent hospitalizations for his bilateral hearing loss.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  The Veteran was a general 
manager of an energy company, but retired in order to manage 
his own computer consulting business before retiring 
permanently in December 2006.  See the April 2009 Board 
hearing transcript, pgs. 7, 10-11; see also the VA 
psychological examination dated December 2007.  He evidently 
retired due to age.  The Board recognizes the Veteran's 
testimony that he struggles in social environments, including 
occupational situations, when he cannot read lips and has 
difficulty hearing in crowds.  See the April 2009 Board 
hearing transcript, pgs. 11-13.  However, there is no 
indication that he has missed any work because of his 
bilateral hearing loss, and there is nothing in the current 
evidence of record to indicate that the service-connected 
bilateral hearing loss causes unusual employment impairment.

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or any other reason 
why an extraschedular rating should be considered.    

The Board finds that the functional effects caused by his 
hearing disability, which undoubtedly exist, do not 
constitute an exceptional or unusual disability picture which 
warrants consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the 
Veteran's service-connected hearing loss causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against a showing that the Veteran's service-connected 
bilateral hearing loss warrants an increased disability 
rating from March 31, 2005 to April 17, 2009.  A 10 percent 
disability rating is assigned for service-connected bilateral 
hearing loss from April 17, 2009.  To that extent, the appeal 
is allowed.


ORDER

Entitlement to an increased disability rating of 10 percent 
for service-connected bilateral hearing loss is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


